Citation Nr: 0945485	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee with small 
meniscal tear.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  An August 2004 RO rating decision denied a 
claim of entitlement to TDIU.  In an August 2005 rating 
decision, the RO granted service connection for left knee 
disability and assigned an initial zero percent rating 
effective April 16, 2003.  The Veteran subsequently appealed 
the initial rating assigned.  A July 2006 RO rating decision 
increased the evaluation for left knee disability to 10 
percent effective to the date of claim.

In January 2008, the Board remanded the claims for additional 
evidentiary development.


FINDINGS OF FACT

1.  The Veteran's left knee disability is productive of no 
more than slight impairment due to recurrent subluxation or 
instability; arthritis of the left knee is manifested by 
painful movement and range of motion no worse than zero 
degrees of extension to 90 degrees of flexion; and left 
meniscal tear which is not shown to result in frequent 
episodes of "locking," pain, and effusion into the joint.

2.  The Veteran has been capable of engaging in substantially 
gainful employment for the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for osteoarthritis of the left knee with small 
meniscal tear have not been met, but a separate 10 percent 
rating for instability is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes (DC's) 5003, 5257, 5259, 5260, 5261 
(2009).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The DC's that focus on limitation of motion of 
the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees. 

Under DC 5258, a 20 percent rating is warranted for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Important for this case, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under DC's 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, provided that a separate rating is 
based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a 
claimant does not meet the schedular requirements of 4.16(a), 
the Board has no authority to assign a TDIU rating under 
4.16(b) and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001). 

Factors to be considered will include the veteran's 
employment history, educational attainment and vocational 
experience, but marginal employment is not to be considered 
substantially gainful employment.  Id.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for a total disability rating.  
38 C.F.R. § 4.19.  When the issue involves extra-schedular 
consideration, the Board must determine if there is some 
service-connected factor outside the norm which places the 
veteran in a different position than other veterans with same 
combined disability rating.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Id.  Rather, the 
veteran need only be capable of performing the physical and 
mental acts required by employment.  Id.  The schedular 
criteria contemplate compensating a veteran for considerable 
loss of working time from exacerbations proportionate to the 
severity of the disability.  See 38 C.F.R. § 4.1.

The provisions of 38 C.F.R. § 4.16 authorize an award of TDIU 
for "temporary" periods of individual unemployability.  
VAOPGCPREC 5-2005 (Nov. 25, 2005).  However, VA General 
Counsel indicated that an inability to work for temporary 
periods does not necessarily establish an inability to follow 
a substantially gainful occupation for purposes of VA 
regulations, as brief periods of incapacity that would 
require time off from work would not necessarily preclude a 
veteran from obtaining or holding employment and earning a 
reasonable income from such employment.  In determining 
whether an individual is unable to follow a substantially 
gainful occupation, VA considers a number of factors, 
including the frequency and duration of periods of incapacity 
or time lost from work due to disability, the veteran's 
employment history and current employment status, and the 
veteran's annual income from employment, if any.  The 
determination as to whether a temporary period of inability 
to work actually precludes the veteran from securing and 
following a substantially gainful occupation must be made on 
a case-by-case basis.

Entitlement to TDIU is predicated upon an inability to secure 
and follow "substantially gainful employment."  38 C.F.R. 
§ 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Id.  
Marginal employment may be held to exist, on a facts found 
basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Id.  Consideration shall be given in all claims 
to the nature of the employment and the reasons for 
termination.  Id.

VA has established poverty thresholds for purposes of 
establishing the maximum annual pension rate (MAPR) for 
Improved Disability Pension Benefits.  Notably, the MAPR is 
derived from the weighted average poverty threshold for one 
person as established by the U.S. Department of Commerce, 
Bureau of the Census.  The MAPR is published in Appendix B of 
VBA's Adjudication Procedure Manual and is to be given the 
same force and effect as if published in VA regulations.  See 
38 C.F.R. § 3.21.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"substantially gainful employment" for TDIU purposes is met 
where the annual earned income exceeds the poverty threshold 
for "one person," irrespective of the number of hours or 
days actually worked and without regard to any prior income 
history.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service medical records (SMRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence of the claimed symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Left knee disability

As noted in the Introduction, an August 2005 RO rating 
decision granted service connection for left knee disability 
and assigned an initial zero percent rating effective April 
16, 2003.  The Veteran subsequently appealed the initial 
rating assigned.  A July 2006 RO rating decision increased 
the evaluation for left knee disability to 10 percent 
effective to the date of claim.  The 10 percent evaluation 
was awarded under DC 5003 which, according to the RO, 
contemplates painful or limited motion of a major joint or 
group of minor joints.

The Board notes that the lay and medical evidence 
demonstrates that the Veteran's left knee disability is 
productive of no more than slight impairment due to recurrent 
subluxation or instability; arthritis of the left knee is 
manifested by painful movement and range of motion no worse 
than zero degrees of extension to 90 degrees of flexion; and 
left meniscal tear which is not shown to result in frequent 
episodes of "locking," pain, and effusion into the joint.

With regard to limitation of motion, the Veteran has been 
assigned a 10 percent rating for arthritis with painful but 
non-compensable limitation of motion under DC 5003.  The 
Board, therefore, will first determine whether a higher 
initial rating may be awarded based upon limitation of 
flexion and/or extension under DC's 5260 and/or 5261.

Based upon the criteria of DC's 5260 and 5261, the Board 
finds that compensable ratings are not warranted for any time 
during the appeal period.  For example, VA examination in May 
2004 showed left knee range of motion from 0 to 90 degrees 
with pain at the end point of flexion.  On VA examination in 
July 2005, range of motion was from 0 to 140 degrees.  VA 
examination in February 2006 showed left knee motion from 0 
to 118 degrees with pain at the end range.  Otherwise, a May 
2005 VA clinical record described decreased flexion of the 
left knee while clinical visitations in September 2002 and 
June 2005 described normal motion.  VA examination in April 
2003 described intact left knee movement.

Overall, this evidence provides highly probative evidence 
against a compensable rating for the left knee based upon 
limitation of motion under DC's 5260 and/or 5261, showing 
active left knee range of motion no worse than 0 to 90 
degrees.

The Board acknowledges the Veteran's report of left knee 
pain, weakness, stiffness, locking, easy fatigability, 
clicking and give-way exacerbated with use.  However, he has 
provided variable descriptions regarding the severity of 
these symptoms.  

For instance, during VA examination in February 2006, the 
Veteran denied flare-ups of left knee symptoms with weight-
bearing or cold exposure, and did not specifically report 
worsened motion or additional weakness.  He only described a 
pain increase with use.

In May 2004, a VA examiner found that the Veteran's left knee 
demonstrated pain at 90 degrees of extension and noted that, 
with repetitive use, the Veteran may experience some 
additional pain during which time his activity was much 
limited.  The VA examiner in July 2005 specifically found 
that the Veteran demonstrated no pain on motion, and that 
range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
VA examiner in February 2006 noted pain at 118 degrees of 
flexion, but also found no evidence of weakness or 
fatigability on repeated flexion and extension.  Strength was 
full.  Notably, a September 2002 VA clinical record found 
some left lower extremity weakness in conjunction with a 
diagnosis of degenerative disc disease with left-sided 
sciatica.

As noted above, the RO has assigned an initial a 10 percent 
rating based upon left knee disability manifested by 
arthritis with painful motion under DC 5003, despite the fact 
that the Veteran's motion loss falls short of the criteria 
for zero percent rating.  See VAOPGCPREC 23-97; VAOPGCPREC 9-
98.  It is important for the Veteran to understand that the 
10 percent rating is based entirely on his symptoms of 
painful motion and functional limitations caused by his left 
knee disability.  Without considering this symptomatology, 
the current evaluation could not be justified.  Even with 
consideration of his functional impairment pursuant to 
38 C.F.R. §§ 4.40 and 4.45, the Veteran's overall left knee 
motion loss falls well short of the criteria for a 
compensable rating under either DC 5260 or 5261.  Thus, the 
Veteran's overall left knee motion loss does not meet, or 
more nearly approximate, the criteria for a compensable 
rating DC 5260 or 5261.

Turning to the question of instability, the Board notes that 
the Veteran reported symptoms of left knee weakness and give-
way to a private examiner in August 2003.  In September 2003, 
VA prescribed the Veteran a double upright hinged left knee 
brace based upon a finding of lateral collateral laxity.  On 
this evidence, the Board finds that the Veteran is entitled 
to a separate 10 percent rating for instability under DC 
5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.

However, the lay and medical evidence clearly demonstrates 
that the Veteran's left knee instability is no more than mild 
in degree.  In this respect, VA examinations in April 2003, 
May 2004, July 2005 and February 2006 found no evidence of 
left knee instability.  In February 2006, the Veteran self-
described intermittent left knee instability when not wearing 
his knee brace.

Thus, this lay and medical evidence is against consideration 
of a rating greater than 10 percent for left instability 
under DC 5257 for any time during the appeal period.

The Board notes that an August 2005 VA magnetic resonance 
imaging scan (MRI) demonstrated a small tear involving the 
body and anterior horn of the lateral meniscus with anterior 
displacement of the anterior horn, and tear of the medial 
collateral ligament.  The Board, therefore, will consider 
whether a higher rating may be warranted under DC 5258.

The Veteran has described episodes of left knee pain and 
give-way, and has been given injections into the pes anserine 
bursa.  A VA clinical record in December 2005 noted findings 
of small effusions, and minimal effusion was noted in 
November 2007.  Otherwise, the remainder of clinical records 
and multiple VA examination reports fail to disclose any 
evidence of frequent effusions and locking of the left knee. 

Overall, this evidence provides highly probative evidence 
against a higher rating under DC 5258, failing to show 
frequent episodes of "locking," pain, and effusion into the 
joint. 

The Board further notes that there is no competent evidence 
of ankylosis, impairment of the tibia and fibula, or genu 
recurvatum.  As such, the criteria of DC's 5256, 5262 and 
5263 do not apply.

In sum, the lay and medical evidence supports the award of 
separate 10 percent ratings for osteoarthritis of the left 
knee with painful motion, and left knee instability.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The preponderance of the 
evidence, however, is against a finding that the Veteran's 
left knee disability warrants higher initial ratings under 
any applicable diagnostic code for any time during the appeal 
period.  In reaching this conclusion, the Board has 
considered the Veteran's descriptions of left knee symptoms, 
but the findings reported by competent private and VA 
examiners outweigh his contentions.  As the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Ortiz v. Principi, 274 
F. 3d. 1361, 1365 (Fed. Cir. 2001).

TDIU

The Veteran is currently in receipt of a 50 percent rating 
for service-connected PTSD effective October 1, 2002, a 10 
percent rating for patellofemoral syndrome of the right knee 
effective January 29, 2004, a 10 percent rating for 
osteoarthritis of the left knee effective April 16, 2003 and, 
as a result of this decision, an additional 10 percent rating 
for left knee instability effective April 16, 2003.  

The Veteran filed his application for TDIU on October 1, 
2002.  Prior to April 16, 2003, the Veteran is not eligible 
for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
With consideration of 38 C.F.R. §§ 4.25 and 4.26, the Veteran 
is eligible for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a) since April 16, 2003.

In a VA Form 21-8940 received in April 2008, the Veteran 
reported having completed 2 years of college education in 
Business Management.  He was employed at the New Haven 
Regional Water Authority from 1989 to 2001, working more than 
40 hours per week for highest gross earnings of $4500 per 
month.  In 2004, he began training with the ADRC Clayton 
House as a drug and alcohol counselor.  Beginning in March 
2006, he began working 40 hours per week with ADRC for 
highest gross earnings of $2300 per month.

Clearly, the Veteran has been earning income exceeding the 
MAPR for the time period since March 2006.  In addition, the 
Veteran's actions have indicated the ability to adapt to 
different situations and achieve goals, providing highly 
probative factual evidence against the TDIU claim.

As a matter of law, the Veteran is not entitled to TDIU 
benefits since March 2006 to the present time.  See VA Manual 
M21-MR1, Part I, Appendix B (MAPR of $10,929 for Veteran 
without dependent for the year 2006).

The record reflects that the Veteran did not earn any income 
from the time period of October 2002 to March 2006.  The 
records are clear that the Veteran's alcohol abuse 
contributed to his employability.  Medical evidence 
consisting of a Vet Center letter dated September 2003 and a 
VA examination report dated August 2005 indicate that the 
Veteran's substance abuse may be attributable to service-
connected PTSD.  

For purposes of this decision, the Board will consider the 
effects of alcohol abuse as part and parcel of service-
connected disability.

The evidence of record contains some evidence supporting a 
finding that the Veteran's service-connected disabilities 
contributed to temporary unemployability.  In September 2002, 
the Veteran had a brief inpatient treatment stay at the 
Northampton VA Medical Center (VAMC) for substance abuse.  
These records reflect impressions that the Veteran was 
unemployable with Global Assessment of Functioning Scores 
ranging from 35-44.  It was noted that the Veteran had a GAF 
score of 40 for the prior year.  In October 2002, the Veteran 
was noted to manifest depressive symptoms including feelings 
of failure, hopelessness, appetite and sleep disturbance, sad 
mood, anhedonia, pain symptoms, irritability, intrusive 
thoughts, avoidance of cues, isolation, and avoidance of 
public venues.  He was again deemed unemployable with GAF 
scores ranging from 35 to 44.

Additional evidence include lay statements received in 
January 2004 which describe the Veteran's symptoms of heavy 
alcohol abuse, loudness, argumentativeness, unstable mood, 
anger, sleeplessness, and depression.  In March 2003, the 
Veteran was briefly hospitalized due to suicidal thoughts 
while being intoxicated.  On discharge, the Veteran was 
provided GAF scores of 35 for the current time and 60 for the 
prior year.  VA clinical records in June 2003 reflect GAF 
scores ranging from 35-43.

The nomenclature employed in the portion of VA's Rating 
Schedule that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "DSM-IV").  
38 C.F.R. § 4.130.  DSM-IV contains a GAF scale, with scores 
ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health - 
illness.  Higher scores correspond to better functioning of 
the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

The evidence of record also contains substantial evidence 
supporting a finding that the Veteran has been capable of 
maintaining substantially gainful employment for the entire 
appeal period.  In contrast to the September 2002 GAF score 
of 40 for 2001 provided by examiners at the Northampton VAMC, 
VA clinical records in January 2002 reflect a GAF Score 53 
for the current year and 55 for the past year.  At that time, 
the Veteran indicated that he was interested in employment, 
which provides evidence of the Veteran's own belief that he 
was capable of substantially gainful employment.

Importantly, the Veteran underwent VA mental disorders 
examination in January 2003 wherein the Veteran demonstrated 
no significant deficits of mood, thought, cognitive 
functioning or speech.  The Veteran reported being the 
process of applying for many jobs, and being hopeful to find 
work.  The examiner provided a GAF score of 55.

Overall, the January 2003 VA examination report contains 
highly probative evidence against this claim, reflecting the 
Veteran's own assessment that he was capable of employment 
with clinical findings failing to show significant 
psychiatric impairment and a GAF score consistent with a 
finding of employability.

The Veteran underwent additional VA examination in April 
2003, wherein he reported that his TDIU claim was not based 
on his inability to work, but rather his inability to find 
suitable employment.  

Again, the Veteran's own statement provides strong evidence 
against this claim.

Thereafter, the Veteran's VA clinical records include a June 
2004 evaluation wherein it was reported that the Veteran's 
mood and PTSD symptoms were inactive with his functioning 
"excellent socially and educationally."  As noted above, 
the Veteran began training with the ADRC Clayton House as a 
drug and alcohol counselor in 2004, and obtained full 
employment with this agency once his training was completed.  
In September 2004, the Veteran was provided a GAF score of 
56.

Overall, this evidence provides strong evidence against this 
claim, showing that the Veteran's PTSD was clinically 
inactive with the Veteran capable of entering a training 
program for a new vocation which led to his current 
substantially gainful employment.

The Board must also note that the Veteran has provided 
inconsistent and unreliable accounts regarding his reasons 
for unemployability beginning in 2001.  The Veteran was 
gainfully employed as a water treatment plant operator until 
March 2001.  He has variously described being laid off due to 
back-related problems (VA clinical record dated October 
2001), being out of work for 10 months due to back/leg pain 
as well as breathing problems, and losing his job due to 
"missed days" (VA clinical record dated January 2002), 
becoming tired of the work routine of frequently being called 
into work and working 50 to 60 hour work weeks (VA 
examination report dated April 2003), having an inability to 
get along with co-workers and being told to quit or be 
terminated (Dr. G.J.F. examination report dated September 
2002), losing his job due to downsizing (VA clinical record 
dated May 2005), and "in retirement" but planning to look 
for work (VA clinical record dated March 2003).

For the time period in question, the Veteran's qualifications 
included an Associates Degree in Business Management and 
there is no medical opinion of record suggesting that his 
service-connected orthopedic disabilities prevented him from 
obtaining and maintaining substantially gainful employment.  
In fact, the Veteran is currently engaged in a sedentary 
occupation which provides evidence that his service-connected 
orthopedic issues have not significantly impaired his 
employability for a sedentary occupation.

The primary issue in this case concerns the effect that the 
Veteran's overall psychiatric impairment has had upon his 
period of unemployability from 2001 to 2006.  As reflected 
above, there are medical assessments that the Veteran was 
deemed unemployable for periods of time but also lay and 
medical evidence that the Veteran was employable for the 
remaining period of time.  Notably, the Social Security 
Administration (SSA) denied the Veteran's claim for 
disability benefits on the same evidence of record before the 
Board as well as their own psychiatric consultant's 
assessment of the evidentiary record.  

As part of the SSA claim, a psychiatric consultant in August 
2005 indicated that the Veteran had no significant 
limitations with understanding, memory, sustained 
concentration and persistence, and was able to carry out 
simple and detailed tasks.  The examiner found moderate 
limitation with ability to set realistic goals, and ability 
to interact appropriately with the general public.  
Otherwise, the examiner found that the Veteran was able to 
adapt to work changes and travel independently.  A 
readjustment counseling therapist in September 2005 noted 
that the Veteran had an exacerbation of psychiatric symptoms 
in May 2002 after experiencing significant losses in his 
life, and that he was currently able to keep pace with 
college requirements.

In sum, the lay and medical evidence, overall, demonstrates 
that the Veteran has been capable of engaging in 
substantially gainful employment for the entire appeal 
period.  The Veteran's assertions of regarding the reason for 
his job termination in 2001 are inconsistent and unreliable, 
ranging from being downsized, retiring, becoming disabled due 
to non-service connected disability and becoming disabled due 
to an inability to get along with others.  His assertions of 
unemployability for the entire appeal period are clearly non-
credible given his substantially gainful employment since 
March 2006.  Furthermore, the Veteran's allegation of 
unemployability prior to March 2006 are also inconsistent, as 
demonstrated by his comments to VA clinicians and examiners 
in January 2002, January 2003, and April 2003.  The Board 
also notes that the exacerbations experienced by the Veteran, 
leading to the opinions of unemployability, where brief and 
transitory as reflected by the medical and lay evidence in 
this case.

Notably, in April 2003, the Veteran stated that his TDIU 
claim was not based on his inability to work, but rather his 
inability to find suitable employment.  He currently earns 
$2300 per month, but claims TDIU benefits.  As noted above, a 
claim for TDIU concerns whether the Veteran is capable of 
obtaining and maintaining substantially gainful employment.  
It appears that the Veteran is arguing that he would earn 
more but due to the effects of his service-connected 
disabilities.  

It is important for the Veteran to understand that his 
current evaluation indicates some limitations in the ability 
to work.  If the Veteran did not have any limitations in his 
ability to work, he would be rated as noncompensable. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court noted 
that the actual wages earned by a particular veteran are not 
considered relevant in the calculation of the average 
impairment of earning capacity for a disability, and 
contemplate that veterans receiving benefits may experience a 
greater or lesser impairment of earning capacity than average 
for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.  
The same reasoning can be applied to a TDIU rating.

Overall, the persuasive lay and medical evidence of record 
reflects that the Veteran's service-connected PTSD and 
bilateral knee disabilities have not prevented him from 
obtaining and maintaining substantially gainful employment 
during the appeal period.  The Board has given consideration 
as to whether there is any basis for extraschedular 
consideration under 38 C.F.R. § 3.321(b), but finds no 
aspects of his service-connected disabilities which are not 
addressed in the applicable diagnostic criteria.  As such, 
there is no basis for a TDIU rating under either 38 C.F.R. 
§ 4.16(a), or extraschedular consideration under 38 C.F.R. 
§ 4.16(b) or 3.321(b).  The claim is denied.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine is not applicable.  Ortiz, 
274 F. 3d. 1361 at (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the left knee claim, the Veteran is 
challenging the initial evaluation assigned following grants 
of service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, a post-adjudicatory RO letter in February 2008 
advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate his claims and 
the relative duties upon himself and VA in developing his 
claim.  He was informed that, in order to establish increased 
entitlement to compensation benefits, he should submit 
medical evidence showing that his condition had worsened.  He 
was advised that medical or evidence could show more severe 
and/or recurrent symptoms of disability, and that he could 
submit his own statement or statements from other people 
describing his symptoms.  

Although additional notice was not required per Dingess, the 
RO's February 2008 notice was provided to ensure complete 
development of the initial rating claim. 

With respect to the TDIU claim, the Veteran was not provided 
VCAA compliant notice prior to the initial adjudication of 
the claim.  However, the Veteran discussed the evidentiary 
requirements with the RO in December 2005 and January 2006, 
and the February 2008 letter complied with the content notice 
requirements.  Any timing deficiencies were cured with 
readjudication of the claim in the September 2009 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Importantly, the 
Veteran has identified all evidence relevant to his claims, 
has submitted a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based On Unemployability), and VA has 
obtained the legal and medical records from the Social 
Security Administration.  In addition to curing the timing 
deficits with readjudication of the claim, the record 
reflects that the essential fairness of the adjudication, as 
a whole, has been unaffected as the Veteran was provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, his VA clinical records, his Vet Center records, and 
his SSA records.  There are no outstanding requests to obtain 
any additional private medical records for which the Veteran 
has identified and authorized VA to obtain on his behalf.

The Veteran was also afforded multiple VA examinations to 
evaluate his service-connected disabilities.  The Veteran's 
left knee was last examined by VA in February 2006.  In a 
Written Brief dated October 2009, the Veteran's 
representative argued for additional VA examination based 
upon the passage of time.  Since 2006, the Board finds no lay 
or medical evidence suggesting an increased severity of left 
knee symptoms to the extent that higher ratings may still be 
possible.  Thus, there is no duty to provide further medical 
examination on the left knee claim.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).  Notably, the Veteran's representative argued 
entitlement to a 20 percent rating for the left knee 
disability and, as a result of this decision, the Veteran is 
in receipt of two separate 10 percent ratings for the left 
knee disability.

As discussed more fully above, the evidence conclusively 
establishes that the Veteran has been engaged in 
substantially gainful employment since March 2006.  The Board 
finds that, for the time period from 2002 to 2006, there is 
sufficient lay and medical evidence to decide the claim which 
includes an SSA psychiatric consultation based upon review of 
many of the records before the Board.  As such, the Board 
finds no basis for additional medical examination or opinion 
for the TDIU claim.

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An initial rating greater than 10 percent for arthritis of 
the left knee is denied, but a separate 10 percent rating is 
warranted for left knee instability and is granted.

The claim of entitlement to TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


